MEMORANDUM **
Pablo Romero appeals from the district court’s judgment imposing a 98-month sentence after resentencing pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Romero contends, and the government concedes, that the district court erred by denying him the right to allocution at sentencing, and that because the district court had discretion to impose a lower sentence, the error was not harmless. We agree. See United States v. Gunning, 401 F.3d 1145, 1149 (9th Cir.2005) (vacating sentence and remanding for resentencing where the district court failed to afford the defendant the right to allocution and had the discretion to impose a shorter sentence). Accordingly, we vacate the sentence and remand for resentencing.1
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. In light of our disposition, we do not reach the additional contentions raised in Romero’s opening brief.